Citation Nr: 1809191	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  14-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD), status post coronary artery bypass graft (CABG).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	William N. Benjamin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Baskerville, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2016, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veterans Virtual VA claims folder.  

In November 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran suffers from Type II diabetes mellitus for which he is prescribed insulin, an oral hypoglycemic and a restricted diet.  The Veteran's diabetes mellitus does not require the regulation of activities (doctor recommended restriction of activities to regulate diabetes mellitus).

2.  The Veteran's CAD has been manifested by cardiac hypertrophy evidenced through echocardiogram.  There is no evidence congestive heart failure; workload greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness or syncope or ventricular dysfunction.  

3.  During the entire period on appeal, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met or approximated.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.1000, 4.119, Diagnostic Code (DC) 7913 (2017).  

2.  The criteria for a 30 percent rating, but no higher, for CAD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7005 (2017).

3.  The criteria for a finding of a TDIU have been met during the entire period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.340, 4.3, 4.16(a), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Rating 

Diabetes Mellitus

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service connected diabetes mellitus because his blood sugar is out of control despite him taking multiple medications and being regulated to a restricted diet.  He further contends that he is unable to engage in certain strenuous activities.  Finally, he contends that he developed neuropathy and erectile dysfunction as a result of his diabetes.  

Diabetes mellitus is rated under DC 7913.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin, and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

The Veteran was afforded a VA examination in June 2010 where he reported no changes since his last evaluation.  He reported that his diabetes is out of control and in fact was drinking a soda during the examination because (as he later explained) his blood sugar was low.  He reported episodes of hypoglycemia reactions or ketoacidosis, but denied that any of them required hospitalization.  He endorsed visiting his diabetic care provider on a monthly basis, or less.  He reported that he was instructed to follow a restricted diet, but denied that he was placed on restriction from strenuous activities.  He endorsed peripheral neuropathy in his feet.  On examination, the examiner noted no skin abnormalities and a normal neurologic examination  

An August 2010 VA treatment record indicates that the Veteran reported usually only eating 1 meal a day in the evening and consuming three 8-ounce glasses of Sprite (not diet) a day.  He was counseled on how to manage diabetes with diet, but the provider noted that the Veteran did not appear interested in making that lifestyle change.  

In a February 2011 correspondence, the Veteran responded to several points in the December 2010 rating decision.  In response to the RO's statement that there was no evidence of ketoacidosis and/or hypoglycemia (low blood glucose) hospitalization, the Veteran stated that he was called back to the VA emergency room in October 2010 after his lab test from earlier that day showed a sugar level of 600 (fasting glucose number for person with diabetes is 80-130 mg/dl and less than 180 mg/dl, https://www.diabetesselfmanagement.com/blog/what-is-a-normal-blood-sugar-level/, last visited Jan. 30, 2018).  However, a review of the relevant VA treatment records (on October 18, 2010) indicates that the Veteran was called after his blood sugar tested 597 and was advised to come in for further treatment/testing.  His wife reported that the Veteran had eaten right before coming into the earlier appointment and that the Veteran "eats anything he wants and doesn't follow instructions on medications or any medical advice."  When he reported to hospital, his medication dosages were adjusted and he was released.  These treatment notes do not indicate that the Veteran was hospitalized for either ketoacidosis nor hypoglycemia.  In fact, the followup treatment records indicate that the Veteran was treated for hyperglycemia; had been compliant with medications but did not exercise or remain compliant on diet.  He was given counseling regarding the importance of adhering to diet and regularly exercising.  

A July 2015 correspondence from Dr. Latif indicates that the Veteran suffers from diabetes with associated severe neuropathy and erectile dysfunction.  "He is limited in activities with the disease - the complication he has will not reverse or improve."  Dr. Latif does not provide an explanation as to why he believes the Veteran's erectile dysfunction and neuropathy are related to the diabetes. 


VA treatment records indicate that the Veteran reported uncontrolled blood sugar and takes Tresiba Flextouch which provides some improvement.  He also reported several falls per week and the need to use a cane to ambulate.  He reported that he is unable to run a whole block.  A November 2016 note indicates that the Veteran was seen in the emergency room for symptoms of dizziness and nausea which was noted to be a manifestation of neuropathy.  

The Veteran was most recently afforded a VA examination in January 2017 where the examiner noted that the Veteran's type II diabetes was managed by a restricted diet; with prescription oral hypoglycemic agents and insulin shots.  The examiner stated that the Veteran did not require the regulation of activities as part of medical management of his diabetes; visited his diabetic provider less than 2 times per month and has not been hospitalized for his diabetes within the past 12 months.  

The examiner also noted that the Veteran's diabetes caused complications of diabetic peripheral neuropathy and diabetic retinopathy.  The examiner found that the Veteran's erectile dysfunction was less likely as not caused by his service connected diabetes.  The examiner explained that the Veteran has a history of low testosterone and noted that his erectile dysfunction began in 2002 after undergoing surgery for Peyronie's disease.  He further explained that erectile dysfunction associated with diabetes typically manifests after many years of poorly controlled diabetes and since the Veteran's erectile dysfunction began around the same time he was diagnosed with diabetes, "there is not sufficient evidence to support a claim that the veteran's erectile dysfunction was caused by or aggravated beyond natural progress by his diabetes in this case."  

Based on the foregoing evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected diabetes mellitus does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal.  The Board finds that the Veteran's diabetes requires either insulin or a hypoglycemic agent and a restricted diet, but does not require the regulation of activities -the presence of which is necessary for 40 percent rating.  In that regard, none of the treatment records indicated that the Veteran's activities were regulated per doctor's orders.  In fact, the Veteran's treating physician has stated in treatment notes that he encourages the Veteran to get active and exercise to help manage his diabetes symptoms.  The Board notes that several of the Veteran's other service-connected disabilities may prevent him from being active, but his doctor has not specifically restricted his activities due to his diabetes mellitus.  For these reasons, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran required regulation of activities as a result of his diabetes mellitus disability as contemplated for the next higher 40 percent rating or a 60 percent evaluation under Diagnostic Code 7913.  

The Board notes that the Note (1) of Diagnostic Code 7913 directs that the rater evaluate compensable complications of diabetes separately.  There is evidence that the Veteran suffers from neuropathy and retinopathy as complications of his diabetes.  However, in an October 2017, the RO granted service connection for peripheral neuropathy and bilateral retinopathy as secondary to the Veteran's diabetes.  The Board acknowledges that the Veteran believes his erectile dysfunction is also a manifestation of his diabetes.  However, the Veteran is not competent to make such an assessment.  His treating physician opined, without supporting rationale, that the erectile dysfunction is related to the diabetes.  Therefore, the Board does not assign any probative value to Dr. Latif's statement regarding erectile dysfunction.  The Board does assign probative value to the January 2017 VA examiner who opined against a nexus between the erectile dysfunction and diabetes because adequate rationale was also provided.  The Board therefore finds that the Veteran has been properly compensated for all complications associated with his service connected diabetes.  

Heart

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service connected CAD.  Specifically, the Veteran claims that he suffers from symptoms of shortness of breath, chest pains and fatigue, for which he has been seen in the emergency room.

Under Diagnostic Code 7005, a 10 percent rating requires a workload of greater than 7 METs, but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The Veteran was afforded a VA examination in June 2010 where the Veteran reported constant and persistent shortness of breath, despite artery bypass surgery.  He denied chest pains related to the heart, but endorsed chest pains related to breathing heavily at night.  He reported that he takes prescription medication as well as aspirin to manage symptoms.  On examination, examiner noted a weight loss of less than 10 percent, compared to baseline; no evidence of: congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  The Veteran canceled his exercise testing and did not reschedule it, so the examiner relayed the February 2008 Exercise Tolerance Testing (ETT) results.  The Veteran's METs workload was 10.10 based on an 8 minute exercise time.  His heart rate was appropriate; he had normal sinus rhythm; normal functional capacity; appropriate blood pressure and no arrhythmias.  The result was "maximal ETT clinically and electrocardiographically negative for exercise induced myocardial ischemia."  The examiner opined that the Veteran's heart disability would cause difficulty with lifting and carrying; lack of stamina; weakness or fatigue; or shortness of breath with moderate physical exertion.  Although the examiner indicated that the Veteran's claims folder was not reviewed; he provided the current assessment of the Veteran's disability, which is the current issue on appeal. 

An August 2010 transthoracic echocardiogram to evaluate ventricular function indicated a normal in size left ventricle with an ejection fraction of 65 to 70 percent.  There was mild concentric left ventricular hypertrophy; mild sclerosis; trace aortic regurgitation; mild mitral annular calcification and trace mitral regurgitation.  There was no pericardial effusion.

A July 2016 treatment record from Stern Cardiovascular Foundation indicates that the Veteran underwent an exercise stress test.  A non diagnostic study indicated that the Veteran exercised for a total of 1 minute and 34 seconds; used the Standard Bruce exercise protocol and achieved stage 1 and a max METs of 2.6; maximum heart rate of 100 bpm; 65 percent maximum predicted heart rate (MPHR); and markedly abnormal exercise functional capacity.  The test was terminated due to the Veteran's fatigue.  He was diagnosed with dizziness and giddiness; other hyperlipidemia and essential (primary) hypertension.  

The Veteran was most recently afforded a VA heart examination in January 2017 where he reported a history of CAD diagnosed and treated with CABG in 2002.  He reports that he subsequently had a heart attack and underwent placement of a right coronary artery stent in 2013.  He also reported taking prescription medication, including Metoprolol, Pravastatin and aspirin to manage his disease.  He denied symptoms of congestive heart failure, cardiac arrhythmia, heart valve condition, infectious heart conditions or pericardial adhesions.  He endorsed undergoing an angioplasty and coronary artery bypass surgery.  

On examination, the Veteran's heart rate was 62; he had regular rhythm; no jugular-venous distension; clear auscultation of the lungs; no peripheral edema and blood pressure of 95/57.  Diagnostic testing revealed no evidence of cardiac hypertrophy or cardiac dilatation; and a normal echocardiogram.  In the interview based METs testing, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner noted that the Veteran was limited in the ability to perform physical activities due to multiple underlying medical conditions, including arthritis, neuropathy, former strokes with imbalance and deconditioning.  "In this case, the METs level reflects the veteran's multiple limiting conditions and may not reflect the current capacity of the heart alone and it is not medically possible to state without resorting to mere speculation what the METs level assigned to ONLY the heart would be.  In this case, the EF/ECHO results are a more accurate indicator of heart function than the METs."  
In reviewing all the evidence of record, the Board finds that a 30 percent rating, but no higher, is appropriate for the entire period on appeal.  The August 2010 echocardiogram showed evidence of cardiac hypertrophy, the presence of which is necessary for a 30 percent rating.  Although the January 2017 VA examination showed no signs of cardiac hypertrophy, the Board will afford the Veteran the benefit of the doubt regarding the presence of hypertrophy.  A higher evaluation is not warranted as the Veteran's CAD is not manifested by one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board notes that the private treatment record from Stern Cardiovascular indicated a workload of less than 3 METs; however, the Board does not assign probative value to this finding.  First, the record indicates that it was a non diagnostic study.  Although the rating criteria does not specifically state that diagnostic testing is required, the Board finds that standardized testing for the purposes of rating the severity of the Veteran's heart disability is required.  Second, the notes also indicate that the Veteran was unable to complete the entire testing module due to dizziness; therefore, it is unclear as to whether the shortened results accurately reflect the Veteran's heart disability level of severity.   

It is noted that the Veteran was awarded statutory housebound benefits from May 13, 2013 to September 1, 2013 based on his 100 percent rating for heart during that period and additional disabilities combining to at least 60 percent.  38 U.S.C. § 1114(s)(2012); 38 C.F.R. § 3.350(i)(2017).  There are no other time frames during the period on appeal in which the Veteran met the statutory requirements for consideration of special monthly compensation (SMC).  

III.  TDIU

The Veteran contends that he is entitled to a TDIU due to all of his service connected disabilities.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. § 3.340, 3.341, 4.16 (2017). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Veteran is service connected for PTSD, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent rating disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; residuals of stroke; lower extremity neuropathy, rated as 10 percent disabling; CAD, rated as 30 percent disabling (granted in the current decision); bilateral retinopathy and scars from CAD bypass, rated as noncompensable.  The combined disability rating meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16 (a). 

On his April 2017 VA Form 21-8940, he indicated that he last worked as a computer salesman in 1987, but no longer works in that capacity due to his disabilities.  Specifically, he states that "mentally could not handle working anymore."  His highest level of education is high school, with additional military pilot training.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that the Veteran is unable to work due to his service-connected disabilities.  The Veteran has limited education and previously worked in only in a sedentary position.  There is competent evidence that the Veteran's residuals of stroke and neuropathy cause him moderate mobility and memory deficiencies.  The Veteran's PTSD causes profound and chronic dysthymia and resultant instability of mental state with disturbance of motivation and mood.  The Veteran's heart disability causes him to become winded when walking more than 1 block.  His diabetes causes occasional uncontrollable blood sugar levels which leave him feeling weak or dizzy.  His hearing loss and tinnitus make it difficult to hear, especially in background noise.  His memory deficits and PTSD symptoms would exclude him from mentally challenging or frustrating positions, which potentially can be most jobs.  The residuals from the Veteran's stroke, neuropathy and CAD symptoms would exclude him physically demanding positions.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to rating in excess of 20 percent for diabetes is denied.  

Entitlement to a 30 percent, but no higher, for CAD, is granted, subject to regulations applicable to the payment of monetary benefits.   

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


